Case 8:15-cv-02034-JVS-JCG Document 1127-7 Filed 05/03/21 Page 1 of 4 Page ID
                                 #:77116
                                                         FILED PUBLICLY
                                                         PURSUANT TO COURT
                                                         ORDER AT DOCKET NO.
                                                         1116




                      EXHIBIT 84




                       DECLARATION OF JOSHUA S. FURMAN             EXHIBIT 84
Case 8:15-cv-02034-JVS-JCG Document 1127-7 Filed 05/03/21 Page 2 of 4 Page ID
                                 #:77117




   Message
   From:          Scott Ferrell [/0=FIRST ORGANIZATION/OU=EXCHANGE ADMINISTRATIVE GROUP
                  (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=SFERRELL]
   Sent:          5/14/2013 11:10:19 AM
   To:            Victoria Knowles [vknowles@trialnewport.com]
   Subject:       Re: Wiretap Questions


   I'll give them a final review and bless

         Original Message -----
   From: victoria Knowles
   To: Scott Ferrell
   Sent: Tue May 14 11:08:57 2013
   Subject: RE: wiretap Questions

   want all three to get filed?       Or are we waiting on something?

        Original Message
   From: Scott Ferrell
   Sent: Tuesday, May 14, 2013 11:09 AM
   To: Victoria Knowles
   Subject: Re: Wiretap Questions

   Beautiful. Thanks Vic!

         Original Message -----
   From: Victoria Knowles
   To: Scott Ferrell
   Sent: Tue May 14 11:08:10 2013
   Subject: RE: Wiretap Questions

   Scott,



   Attached are the complaints for BlueScience,             , and              se
                                                                                    all drafted for Ventura.   These
   were the three you originally thought of mike Kelly for.



   VIC



   From: Scott Ferrell
   Sent: Monday, May 13, 2013 12:51 PM
   To: Victoria Knowles
   Subject: RE: Wiretap Questions



   Vic,



   Sorry for not following up on this; Mike said they only want false advertising cases.          so lets draft this
   to file as a class action ourselves in ventura, thanks



   Scott 3. Ferrell, Esq.

   Newport Trial Group

   E:      sferrell@trialnewport.com <mailto:sfrrell@trialnewport.com>

         www.trialnewport.com <http://www.trialnewport.com>

   T:      949.706.6464




                                                                                                               NTG041954




                                      DECLARATION OF JOSHUA S. FURMAN                                           EXHIBIT 84
Case 8:15-cv-02034-JVS-JCG Document 1127-7 Filed 05/03/21 Page 3 of 4 Page ID
                                 #:77118




   From: Victoria Knowles
   sent: Monday, may 13, 2013 8:47 Am
   To: Scott Ferrell
   Subject: FW: Wiretap Questions

   Hi Scott,



   I' ve been working on the wiretap cases that will potentially be referred to Mike Kelly.   Have you had an
   opportunity to review the attached so that the ones we send his way are uniform?



   Thanks,

   VIC



   From: victoria Knowles
   Sent: Monday, May 06, 2013 11:28 AM
   To: Scott Ferrell
   Subject: RE: wiretap Questions



   Scott,



   Here' s one of the drafted complaints to send to Mike. Want to work off this one and let me know if
   there is anything you specifically want changed for him and I' 11 draft the others based on that?



   VIC



   From: Scott Ferrell
   Sent: Friday, may 03, 2013 4:09 Pm
   To: Andrew Baslow; Dave Reid; Victoria Knowles
   Subject: Wiretap Questions



   Guys,



   A few questions on the wiretap cases:



   1. Per carla's chart today, we have 32 cases in the "seasoning stage."   Andrew, can you let me know at
   what rate we are "processing" those cases?



   2. It appears that the following defendants have not responded to our letters and draft complaints: Blu
   Science,          , and            . Victoria, will you draft class action complaints for filing in
   Ventura county for my review for all three of these?




                                                                                                      NTG041955




                                 DECLARATION OF JOSHUA S. FURMAN                                       EXHIBIT 84
Case 8:15-cv-02034-JVS-JCG Document 1127-7 Filed 05/03/21 Page 4 of 4 Page ID
                                 #:77119




   3. Andrew, can you check to see which if any of the following companies have changed their automated
   greeting to include a disclosure since hearing from us:




   4.




   These are great cases guys, and I love the teamwork we have on them.   Keep up the great work.



   Scott 3. Ferrell, Esq.

   Newport Trial Group

   E:    sferrell@trialnewport.com <mailto:sfrrell@trialnewport.com>

   w    www.trialnewport.com <http://www.trialnewport.com>

   T:     949.706.6464




                                                                                                    NTG041956




                                   DECLARATION OF JOSHUA S. FURMAN                                   EXHIBIT 84
